FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DELFINA GALVEZ ROJO,                             No. 14-72517

               Petitioner,                       Agency No. A048-136-410

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Delfina Galvez Rojo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence factual determinations, and we


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Galvez Rojo

is removable under 8 U.S.C. § 1182(a)(6)(E)(i), where her statements recorded in

the Form I-213, first admitting and then denying alien smuggling, do not compel

reversal of the agency’s conclusion that she knowingly assisted an alien in seeking

entry into the United States in violation of law. See Urzua Covarrubias v.

Gonzales, 487 F.3d 742, 747-49 (9th Cir. 2007) (alien smuggling finding was

supported by substantial evidence where the record did not compel reversal of the

agency’s finding that the petitioner provided an “affirmative act of help, assistance,

or encouragement” in furtherance of an alien’s illegal entry into the United States

(citation and quotation marks omitted)). Galvez Rojo does not cite to any authority

to support her contention that the BIA improperly used her testimony before the IJ

to reject her contention that her statements denying alien smuggling in the Form

I-213 establish that she was not involved in alien smuggling.

      Galvez Rojo’s contentions that the agency applied the incorrect standard in

evaluating her claim for cancellation of removal and failed to provide a reasoned

explanation are belied by the record. We lack jurisdiction to review Galvez Rojo’s

contention challenging the agency’s consideration of the equities in her case as it


                                          2                                    14-72517
does not constitute a colorable constitutional claim or question of law that would

invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(B), (D); see also Bazua-Cota v.

Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006) (while “[t]his court retains

jurisdiction over petitions for review that raise colorable constitutional claims or

questions of law,” a petitioner may not attack a discretionary decision simply by

phrasing his abuse of discretion challenge as a question of law).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    14-72517